272 S.W.3d 475 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Antoine PEARSON, Defendant/Appellant.
No. ED 91010.
Missouri Court of Appeals, Eastern District, Division Four.
December 9, 2008.
Shaun J. Mackelprang, Assistant Atty. Gen., Jefferson City, MO, for respondent.
Rosalynn A. Koch, Columbia, MO, for appellant.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Antoine Pearson, appeals from the judgment entered on a jury verdict finding him guilty of first degree attempted statutory rape, in violation of section 566.032 RSMo (2000), and first degree attempted statutory sodomy, in violation of section 566.062 RSMo (2000). The trial court sentenced defendant to thirteen years imprisonment on the attempted statutory rape count and twelve years imprisonment *476 on the attempted statutory sodomy count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).